DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:
Claim 27 recites A method for coding a point cloud …. .  However Claim 39 recites A non-transitory computer readable medium comprising computer-executable instructions to enable a computer to perform the encoding method of claim 27.  Suggest replacing coding with “encoding” to make Claim 27 and 39 to be consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 40 is directed to a computer-readable program.  A computer-readable program is a series of computer instructions, therefore not an eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-26, 29-36, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bendels et al. (“Detecting Holes in Point Set Surface”, 14th International Conference in Central Europe on Computer Graphics, Visualization and Computer Vision 2006(WSCG’2006), Plzen, Republic 30 January 2006, 8 pages) in view of Wang et al. (“Filling Holes on Locally Smooth Surfaces Reconstructed from Point Clouds”, Image and Vision Computing 25 (2007) 103-113).
Regarding Claim 19, Bendels discloses a method, comprising: 
detecting boundary points of at least one hole to be filled in a point cloud (p.2 left column line three from bottom: identifies the set of boundary points B = BP(P) circumscribing holes in P); 
grouping the detected boundary points in boundary regions based on their spatial adjacency (p.6 left column section 5 lines 1-3: The extraction stage of the boundary detection algorithm aims at producing a classification for each point, stating if it is a boundary or an interior point); 
covering each boundary region with at least one plane (p.3 left column Section 4.2 lines 1-5: The angle criterion projects all neighbouring points contained in Np on the tangent plane and sorts them according to their angle around the centre sample, see figure 3, and computes the largest gap g between two consecutive projected neighbours).
Bendels fails to explicitly recite inserting new points in the point cloud using the planes covering the boundary regions; and determining an attribute of the new points.
However Wang, in the same field of endeavor, discloses inserting new points in the point cloud using the planes covering the boundary regions (p.106 right column Section 4 lines 1-13: In order to fill holes, new points need to be added to the unsampled regions. To accomplish this, the algorithm first identifies hole boundaries and their vicinities. For each hole, it fits a plane through the vicinity points and, for each such a point, computes its distance to this plane as well as its projection onto the plane. The set of distances define a height field around the hole which is then used for surface fitting. This way, the problem of reconstructing holes in 3D is reduced to a simpler interpolation problem. Once a surface has been fitted to the height field using MLS, new points for filling the hole can be obtained by re-sampling the fitted surface. The basic version of the algorithm is presented in Algorithm 1, and its details are explained next); and determining an attribute of the new points (p.108 left column Section 4.4 first paragraph: For each new point created to fill holes, a solution of Eq. (7) provides the coefficients of Eq. (2) necessary for determining s(u,v). After that, the transformation from the UVS coordinate system to the XYZ coordinate system is straightforward. Similarly, the colors (R,G,B channels) associated to the points in the vicinity of a hole are treated as three separate height functions, from which the colors of the new points are resampled).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wang into that of Bendels and to insert new points in the point cloud using the planes covering the boundary regions; and determine an attribute of the new points in order to create accurate models of real objects and environments as taught by Wang (p.103 left column Section 1 line 1: Creating accurate models of real objects and environments is a non-trivial task …).

Regarding Claim 20, Wang further discloses wherein the attribute is the color (p.108 left column Section 4.4 first paragraph, see above). The same reason to combine as taught in Claim 19 is incorporated herein.

Regarding Claim 21, Wang discloses wherein the attribute is determined by interpolation from nearby points of the point cloud (p.112 left column Section 7 second paragraph last sentence: Once a hole has been identified, its vicinity is used to interpolate the missing portion of the surface using moving least squares).  The same reason to combine as taught in Claim 19 is incorporated herein.

22, Wang discloses wherein the interpolation is performed in the (R, G, B) or in the (Y, U, V) color space (p.108 left column Section 4.4 first paragraph: Similarly, the colors (R,G,B channels) associated to the points in the vicinity of a hole are treated as three separate height functions, from which the colors of the new points are resampled).  The same reason to combine as taught in Claim 19 is incorporated herein.

Regarding Claim 23, Bendels discloses wherein a point of the point cloud is detected as a boundary point using an angle criterion (p.3 left column Section 4.2 lines 1-5: The angle criterion projects all neighbouring points contained in Np on the tangent plane and sorts them according to their angle around the centre sample, see figure 3, and computes the largest gap g between two consecutive projected neighbours).

Regarding Claim 24-25, Bendels discloses wherein a point of the point cloud is detected as a boundary point based on an angle gap between two consecutive local neighbors of the point and wherein the angle gap between consecutive neighbors is the angle gap between the projections of these neighbors on a plane (p.3 Section 4.2: The angle criterion projects all neighbouring points contained in Np on the tangent plane and sorts them according to their angle around the centre sample, see figure 3, and computes the largest gap g between two consecutive projected neighbours. The basic idea is that g will be significantly larger for a boundary point than for an interior point, as illustrated in figure 3.  and Fig.3).

Regarding Claim 26, Bendels modified by Wang discloses wherein at least one boundary point group is defined for a boundary region (Bendels p.6 left column Section 5.1: A point stays classified as boundary point if and only if both of these neighbouring points have also been declared boundary points) and a boundary point group is covered by one plane (Wang p.106 right column Section 6:lines 304: For each hole, it fits a plane through the vicinity points).  The same reason to combine as taught in Claim 19 is incorporated herein.

Regarding Claims 29-36, Claims 29-36 are in similar scope to Claims 19-26 except in the format of “apparatus”.  Bendels discloses the hole detection is performed by AMD Athlon 2.21Ghz processor (p.7 right column last paragraph).  An AMD processor inherently comprises at least a memory and one or more processors. Therefore the rejections to Claims 19-26 are also applied to Claims 29-36.

Regarding Claim 39, Claim 39 is in similar scope to Claim 27 except in the format of “non-transitory computer readable medium”.  Therefore the rejection to Claim 27 is also applied to Claim 39.

Regarding Claim 40, Claim 40 is in similar scope to Claim 28 except in the format of “computer-readable program”.  Therefore the rejection to Claim 28 is also applied to Claim 40.


Claims 27-28 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Bendels et al. (“Detecting Holes in Point Set Surface”, 14th International Conference in Central Europe on Computer Graphics, Visualization and Computer Vision 2006(WSCG’2006), Plzen, Republic 30 January 2006, 8 pages) in view of Wang et al. (“Filling Holes on Locally Smooth Surfaces Reconstructed from Point Clouds”, Image and Vision Computing 25 (2007) 103-113) as applied to Claims 19 and 29 above, and further in view of Chou et al. (US 2017/0347120 A1).
Regarding Claims 27-28, Bendels modified by Wang discloses a method of a hole filing (Wang p.104 right column Section 2: lines 1-2: Hole filling is crucial for creating high quality mesh representations from scanned data) post-processing (Bendels p.1 right column line 5: In postprocessing, a smoothing step to remove noise profits from boundary information as many smoothing operators usually fail on boundaries and special handling is required at the borders. Identification of points on the boundary of a hole is obviously required before any attempt to algorithmically fill holes, an application useful not only in surface repairing but also in modelling and interactive editing).  
Bendels modified Wang fails to explicitly recite coding a point cloud representing a 3D object, comprising a hole filling post-processing and decoding a point cloud representing a 3D object, comprising a hole filling post-processing.
However Chou discloses encoding and decoding a point cloud had already been known to a POSITA before the effective filing date of the claimed invention (Abstract:  area of point cloud encoding and decoding).  Therefore it would have been compression schemes for voxelized point clouds as may be used in 3D communication systems, such as augmented-reality or virtual-reality systems as taught by Chou ([0001]).

Regarding Claim 37, Claim 37 is in similar scope to Claim 29 except in the format of “encoder”.  Therefore the rejection to Claim 29 is also applied to Claim 37.

Regarding Claim 38, Claim 38 is in similar scope to Claim 29 except in the format of “decoder”.  Therefore the rejection to Claim 29 is also applied to Claim 38.

Regarding Claim 41, Claim 41 is in similar scope to Claim 37 except in the format of “non-transitory computer readable medium”.  Therefore the rejection to Claim 37 is also applied to Claim 41.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YINGCHUN HE/Primary Examiner, Art Unit 2613